Citation Nr: 1023697	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a combined evaluation greater than 10 
percent prior to October 2008 and an evaluation greater than 
20 percent effective October 2008 for residuals of closed 
head injury, to include headaches and cognitive disorder.

2.  Evaluation of cervical spine disc disease, currently 
rated as 20 percent disabling.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a right shoulder 
injury.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had service with the Army National Guard between 
March 1987 and April 2003, with periods of active duty 
service during that time.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The issues of entitlement to service connection for hearing 
loss, hepatitis C and a right shoulder disorder, as well as 
the issue of evaluation of the Veteran's cervical spine disc 
disease, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 2008, residuals of a closed head injury 
were productive of headaches, dizziness, and insomnia, but no 
multi-infarct dementia.

2.  Since October 2008, residuals of a closed head injury 
have been productive of headaches, confusion, problems with 
short-term memory, and light sensitivity.

3.  A cognitive disorder has not been productive of 
occupational and social impairment, depressed mood, anxiety, 
suspiciousness, or panic attacks.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to October 2008 for residuals of a closed head 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.12a, Diagnostic Code 8045 (2004).

2.  The criteria for a disability rating of 40 percent as of 
October 23, 2008, for residuals of a closed head injury have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.12a, 
Diagnostic Code 8045 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for a cognitive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 
9304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Veteran's claims arise from appeals of the initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Records from the Veteran's periods of 
service with the Army National Guard have been obtained as 
have private and VA treatment records.  Furthermore, the 
Veteran has been afforded VA examinations in February and 
April 2009 during which the examiners conducted throughout 
interviews of the Veteran, took down his history, considered 
his lay statements, and reached conclusions based on the 
examination that are consistent with the record.  The 
examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Ratings on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher ratings relating to his service 
connected traumatic brain injury (TBI) are appeals from the 
initial assignment of disability ratings.  When a claimant is 
awarded service connection and assigned an initial disability 
rating, separate disability ratings may be assigned for 
separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disabilities have not 
significantly changed and uniform evaluations are warranted.



Rating Prior to October 2008

The immediate case before the Board presents two distinct 
periods of appeal.  The Veteran was granted service 
connection for residuals of a closed head injury with memory 
loss and headaches, effective June 25, 2004, in a rating 
decision of May 2005.  The Veteran's head injury was rated 
under 38 C.F.R. § 4.12a, Diagnostic Code (DC or Code) 8045 
(2004).  At that time, DC 8045 provided that purely 
neurological disabilities following trauma to the brain were 
to be rated under the diagnostic codes specifically dealing 
with such disabilities through the use of a hyphenated code.  
38 C.F.R. § 4.12a, DC 8045 (2004).

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
were to be rated as 10 percent and no more under DC 9304 for 
dementia due to head trauma.  This 10 percent rating was not 
to be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 were not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.

On January 3, 2008, VA published a proposal to amend DC 8045, 
see 73 Fed. Reg. 432, and a final rule was published 
providing updated criteria for evaluating residuals of TBI.  
See 73 Fed. Reg. 54693.  This final rule became effective 
October 23, 2008 and provided that the old criteria under DC 
8045 applied to applications received by VA before October 
23, 2008 and that the effective date of any increase in 
disability compensation based solely on the new criteria 
would be no earlier than the effective date of the new 
criteria.  Id.

Here, the Veteran's application for evaluation of his rating 
was received in September 2005 and thus the old criteria are 
applicable to for the period from June 25, 2004 through 
October 22, 2008.

The Veteran's TBI occurred in June 1999 while he was 
maneuvering his assigned vehicle on a minefield breaching 
operation near the Yakima Training Center ammunition holding 
area in Yakima, Washington.  The Veteran's vehicle fell into 
a ditch, but he was able to maneuver out of the depression 
and complete the mission.  He then informed his Tank 
Commander that he had been injured when the vehicle entered 
the ditch, and medics were called to extract the Veteran from 
the vehicle.  He was transported by air to Providence 
Hospital in Yakima where he was examined and released.

In an examination of the Veteran in February 2005, he 
reported that in 1997 he was injured when the tank he was 
driving went down an embankment.  Based on his description, 
the Board believes that this incident occurred in 1999, and 
that the reporting of "1997" represented an error.  The 
Veteran described headaches once a week, difficulty with 
short-term memory and dizziness but no blackouts, fainting, 
spells, tremors, or seizures.  The Veteran had no vascular 
problems related to his TBI, no bursting blood vessels, no 
paralysis and no brain injuries.  He was diagnosed with 
short-term memory loss and vision problems leading to 
headaches and light sensitivity.  It was unclear, however, if 
such symptomatology was related to his TBI.  As such, the 
Board will assume that these symptoms are part of the 
service-connected TBI complex.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

After a careful review of the record, the Board finds that 
residuals of the Veteran's closed head injury to have been 10 
percent disabling prior to October 22, 2008, under 38 C.F.R. 
§ 4.12a, DC 8045, the applicable diagnostic code prior to the 
change in the rating criteria.  The 10 percent evaluation 
contemplates that purely neurological disabilities following 
trauma to the brain were to be rated under the diagnostic 
codes specifically dealing with such disabilities.  Here, no 
neurologic disabilities specifically diagnosed as being 
related to the Veteran's closed head injury.  Even if, 
however, the short-term memory loss and vision problems 
leading to headaches were deemed to be diagnosed neurologic 
deficits associated with the injury, the most appropriate 
rating criteria would not allow for an additional compensable 
ratings.  Specifically, 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which sets out criteria for rating migraines requires 
evidence of prostrating attacks in order for a 10 percent 
rating to be assigned.  There is no evidence of anything 
other than some memory loss and vision problems preceding a 
headache.

Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
were to be rated as 10 percent and no more under DC 9304 for 
dementia due to head trauma.  This 10 percent rating was not 
to be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 were not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.  Here, the Veteran did 
endorse headaches, dizziness, insomnia, however because no 
multi-infarct dementia associated with brain trauma was 
identified, a rating in excess of 10 percent cannot be 
assigned.

Based on the foregoing, the Board concludes that residuals of 
TBI were 10 percent disabling prior to October 23, 2010.  As 
the preponderance of the evidence is against the claim, there 
is no doubt to be resolved and a higher rating for that time 
period must be denied.

TBI Rating after October 2008

As discussed, new criteria for rating TBI came into effect on 
October 23, 2008.  Under the implementing rule, "the old 
criteria will apply to applications received by VA before 
[October 23, 2008].  However, a veteran whose residuals of 
TBI were rated by VA under a prior version of 38 C.F.R. 
4.124a, diagnostic code 8045, will be permitted to request 
review under the new criteria, irrespective of whether his
or her disability has worsened since the last review or 
whether VA receives any
additional evidence.  The effective date of any increase in 
disability compensation based solely on the new criteria 
would be no earlier than the effective date of the new 
criteria."  73 Fed. Reg. 54693 (Sept. 23, 2008).

Here, the Board notes that the Veteran did not formally 
submit a request for his TBI to be rated under the new 
criteria.  However, the RO has granted the Veteran a separate 
evaluation for a cognitive disorder pursuant to the change in 
law.  Furthermore, analysis reveals that under the revised 
criteria the Veteran is also entitled to a higher rating.  
See below.  Accordingly, in the interest of fairness, the 
Board will evaluate the Veteran's TBI based on the revised 
criteria of DC 8045.

Under the amended regulation, DC 8045 provides for the 
evaluation of TBI, with the three main areas of dysfunction 
listed that may result from TBI and have profound effects on 
functioning: cognitive (which is common in varying degrees 
after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Cognitive impairment should be evaluated under 
the table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. 
§ 4.124a, DC 8045 (2009).

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Subjective symptoms that are residuals of TBI, 
whether or not they are part of cognitive impairment, are 
evaluated under the subjective symptoms facet in the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  However, any 
residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms should be separately evaluated, rather 
than under the "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  Id.

Physical (including neurological) dysfunction is evaluated 
based on the following list, under an appropriate diagnostic 
code: Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction do not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the 
evaluation for a single condition for purposes of combining 
with other disability evaluations.  Id.

The need for special monthly compensation is to be considered 
for such problems as loss of use of an extremity, certain 
sensory impairments, erectile dysfunction, the need for aid 
and attendance (including for protection from hazards or 
dangers incident to the daily environment due to cognitive 
impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: 
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 
3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not 
provide for an impairment level other than "total," since 
any level of impaired consciousness would be totally 
disabling.  Assign a 100-percent evaluation if "total" is 
the level of evaluation for one or more facets. If no facet 
is evaluated as "total," assign the overall percentage 
evaluation based on the level of the highest facet as 
follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 
= 70 percent.  For example, assign a 70 percent evaluation if 
3 is the highest level of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified'" with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.  
Id.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers 
to activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone. 
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes 
bathing or showering, dressing, eating, getting in or out of 
bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" 
TBI, which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review.  VA will review that 
Veteran's disability rating to determine whether the Veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant to this 
note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased 
rating awarded as a result of such review; however, in no 
case will the award be effective before October 23, 2008.  
For the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  Id.

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND 
OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides 
that for Subjective Symptom Facets of cognitive impairment 
and other residuals of TBI not otherwise classified, a level 
of impairment of:

0 (0 percent) is provided for subjective symptoms that do not 
interfere with work; instrumental activities of daily living; 
or work, family, or other close relationships.  Examples are: 
mild or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective 
symptoms that mildly interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at 
this level of impairment are: intermittent dizziness, daily 
mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light;

2 (40 percent) is provided for three or more subjective 
symptoms that moderately interfere with work; instrumental 
activities of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at 
this level of impairment are: marked fatigability, blurred or 
double vision, headaches requiring rest periods during most 
days.  Id.

On VA examination in November 2008, the Veteran complained of 
headaches three times a day that lasted for 20 minutes at a 
time.  The Veteran had confusion, and problems with short-
term memory, and light sensitivity.  On diagnosis, the 
examiner remarked that the Veteran had no residuals of a head 
injury, but he did indicate that headaches and memory loss 
were related to the Veteran's brain injury. 

Also in November 2008, the Veteran underwent a psychological 
evaluation by a VA examiner.  The Veteran indicated that his 
memory problems began in 1995 or 1996, and that other 
symptomatology which began at that time included tinnitus, 
dizziness, and headaches triggered by bright lights.  He 
additionally reported a five year history of difficulty 
sleeping.  The examiner concluded that the Veteran had memory 
loss, status post-closed head injury.

An independent medical opinion was requested of an examiner 
in November 2008 with regard to the issue of what symptoms, 
if any, are related to the Veteran's June 1999 closed head 
injury.  The examiner reviewed the Veteran's medical records 
and indicated that the Veteran's history of headaches could 
not be attributed to any single specific incident.

On VA examination in February 2009, the Veteran indicated 
that he experienced headaches four times a week which were, 
on average, six hours in duration.  The Veteran additionally 
reported mood swings, confusion, moderate  memory loss, 
ringing in the ears, hypersensitivity to light, and 
difficulty sleeping due to pain.  He did not experience 
slowness of thought, problems with attention or 
concentration, difficulty understanding directions, anxiety 
or depression.  On mental examination, the Veteran's 
orientation to person, place and time was normal and he was 
able to complete serial 7s and spell "word" backwards.  
Memory was normal and the Veteran successfully remembered 
names, tasks and his occupation.  The examiner stated that 
the Veteran's TBI was a "focal injury" of mild severity and 
without complications such as pain, infections, neurologic 
issues, language problems, endocrine complications, or post 
concussion syndrome.

On psychological examination in April 2009, the Veteran was 
able to exercise good judgment but had some difficulty 
setting goals, planning, organizing, prioritizing, self-
monitoring, problem solving, making appropriate decisions, 
being spontaneous, and being flexible to change.  He was able 
to processes information at an appropriate rate and content.

The evaluation assigned is based upon the highest level of 
severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury (TBI) not otherwise 
classified as determined on examination.  Only one evaluation 
is assigned for all the applicable facets.  A higher 
evaluation is not warranted unless a higher level of severity 
for a facet is established on examination.  Physical and/or 
emotional/behavioral disabilities found on examination that 
are determined to be residuals of traumatic brain injury are 
evaluated separately.  38 C.F.R. § 4.124a, DC 8045 (2009).

A level of severity of "1" has been assigned for the 
memory, attention, concentration, executive functions facet, 
indicating that an examiner has found evidence such as a 
complaint of mild loss of memory (such as having difficulty 
following a conversation, recalling recent conversations, 
remembering names of new acquaintances, or finding words, or 
often misplacing items), attention, concentration, or 
executive functions, but without objective evidence on 
testing.  A higher level of severity of "2" is not 
warranted unless an examiner finds evidence such as objective 
evidence on testing of mild impairment of memory, attention, 
concentration, or executive functions resulting in mild 
functional impairment.

A level of severity of "2" has been assigned for the 
judgment facet, indicating that an examiner has found 
evidence of moderately impaired judgment, including symptoms 
such as for complex or unfamiliar decisions, usually unable 
to identify, understand, and weigh the alternatives, 
understand the consequences of choices, and make a reasonable 
decision, although has little difficulty with simple 
decisions.  A higher level of severity of "3" is not 
warranted unless an examiner finds evidence of moderately 
severely impaired judgment, including symptoms such as for 
even routine and familiar decisions, occasionally unable to 
identify, understand, and weigh the alternatives, understand 
the consequences of choices, and make a reasonable decision.




A level of severity of "0" has been assigned for the social 
interaction facet, indicating that an examiner has found 
evidence that social interaction is routinely appropriate.  A 
higher level of severity of "1" is not warranted unless an 
examiner finds evidence that social interaction is 
occasionally inappropriate.

A level of severity of "0" has been assigned for the 
orientation facet, indicating that an examiner has found 
evidence such as always oriented to person, time, place, and 
situation.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as 
occasionally disoriented to one of the four aspects (person, 
time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor 
activity (with intact motor and sensory system) facet, 
indicating that an examiner has found evidence of motor 
activity normal.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as motor 
activity normal most of the time, but mildly slowed at times 
due to apraxia (inability to perform previously learned motor 
activities, despite normal motor function).

A level of severity of "0" has been assigned for the visual 
spatial orientation facet, indicating that an examiner has 
found evidence of normal.  A higher level of severity of 
"1" is not warranted unless an examiner finds evidence such 
as mildly impaired, occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following 
directions, is able to use assistive devices such as GPS 
(global positioning system).

A level of severity of "1" has been assigned for the 
subjective symptoms facet, indicating that an examiner has 
found evidence of three or more subjective symptoms that 
mildly interfere with work; instrumental activities of daily 
living; or work, family, or other close relationships.  
Examples of findings that might be seen at this level of 
impairment are: intermittent dizziness, daily mild to 
moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.  A 
higher level of severity of "2" is not warranted unless an 
examiner finds evidence of three or more subjective symptoms 
that moderately interfere with work; instrumental activities 
of daily living; or work, family, or other close 
relationships.  Examples of findings that might be seen at 
this level of impairment are: marked fatigability, blurred or 
double vision, headaches requiring rest periods during most 
days.

A level of severity of "2" has been assigned for the 
neurobehavioral effects facet, indicating that an examiner 
has found evidence of one or more neurobehavioral effects 
that frequently interfere with workplace interaction, social 
interaction, or both but do not preclude them.  A higher 
level of severity of "3" is not warranted unless an 
examiner finds evidence of one or more neurobehavioral 
effects that interfere with or preclude workplace 
interaction, social interaction, or both on most days or that 
occasionally require supervision for safety of self or 
others.

A level of severity of "0" has been assigned for the 
communication facet, indicating that an examiner has found 
evidence such as able to communicate by spoken and written 
language (expressive communication), and to comprehend spoken 
and written language.  A higher level of severity of "1" is 
not warranted unless an examiner finds evidence such as 
comprehension or expression, or both, of either spoken 
language or written language is only occasionally impaired 
and can communicate complex ideas.

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned is 40 percent 
based upon the highest severity level of "2," which was 
assigned for the "judgment; neurobehavioral effects" facet.  
Having found that a higher rating is available under the new 
criteria than was available under the former criteria, it is 
apparent that the Board's application of the post-October 
2008 criteria benefits the Veteran's claim and an increase in 
rating is warranted.  Based on the foregoing, the Board 
concludes that the residuals of TBI have been 40 percent 
disabling as of October 23, 2008, for VA compensation 
purposes.



Cognitive Disorder Rating after October 2008

The record shows that the Veteran has a history of memory 
impairment related to his TBI.  Accordingly, the RO granted 
service connection for such impairment and rated it as 10 
percent disabling effective October 23, 2008.  The disability 
is rated under 38 C.F.R. § 4.130, DC 9304, for dementia due 
to head trauma.  Under this code, the Veteran's current 10 
percent evaluation reflects occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  
38 C.F.R. § 4.130, DC 9304 (2009).

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.   Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

After a careful review of the record, the Board finds the 
Veteran's memory impairment, a residual of his TBI, to be 10 
percent disabling as the criteria for the higher 30 percent 
rating are not shown.  Specifically, in considering February 
and April 2009 reports, the Veteran has mild memory loss and 
is able to remember names, tasks and occupation.  Thus, there 
is no showing of decreases in work efficiency or an inability 
to perform his occupational tasks.  Additionally, there is no 
evidence of suspiciousness, panic attacks or most of the 
other rating criteria necessary for assignment of a higher 
rating.  Consequently, the Board concludes that the Veteran's 
cognitive disorder manifest by memory loss has been 10 
percent disabling throughout the applicable period on appeal 
and a higher rating is denied.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted because the rating 
criteria clearly take into account the symptoms experienced 
by this Veteran and are adequate for rating his complex of 
symptomatology.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
Veteran.


ORDER

An evaluation in excess of 10 percent for residuals of TBI, 
prior to October 23, 2008, is denied.

An evaluation of 40 percent for residuals of TBI, as of 
October 23, 2008, is granted subject to the controlling 
regulations applicable to payment of monetary benefit.

An evaluation in excess of 10 percent for a cognitive 
disorder is denied.


REMAND

Cervical Spine and Right Shoulder

The Veteran is seeking evaluation of his cervical spine 
disorder, currently rated 10 percent disabling.  He is also 
seeking entitlement to service connection for a right 
shoulder disorder.  With regard to his right shoulder, the 
record reveals that in November 2005 the Veteran had mild 
tenderness to palpation at the C5-6 level of the spine.  He 
also had diffuse tenderness to palpation over the right mid-
trapezius with trigger point and localized spasm in the right 
mid-trapezius at the junction of the base of the neck and the 
right shoulder.  The assessment was of chronic predominantly 
right cervical paramedian and trapezius muscle pain, most 
likely myofascial in origin.  He had mild midline pain at the 
C5-6 level that may be discogenic in origin, but the majority 
of his pain was felt to be myofascial.

The Board notes that the Veteran has a history of tingling 
and radiating pain in his right arm.  It is unclear, however, 
whether the Veteran's right shoulder pain is a symptom of his 
service-connected cervical spine disorder, is the result of 
the same in-service 1999 accident that caused his neck 
disorder, or is not related in any way.  Accordingly, a VA 
examination is needed to determine the etiology of the 
Veteran's right shoulder pain and a remand is required in 
order for VA to meet its duty to assist this Veteran pursuant 
to 38 C.F.R. § 3.159(c)(4).

Hepatitis C 

The Veteran is also seeking entitlement to service connection 
for Hepatitis C.  Records show that the Veteran was diagnosed 
as having Hepatitis C in July 2001.  The Veteran has endorsed 
a history of in-service "air-gun" inoculation to which he 
attributes his infection.  In October 2003, the Veteran 
endorsed a history of intravenous drug use and in November 
2008 he admitted to a history of cocaine use.

The Veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His assertions that he believes Hepatitis C 
was transmitted through the use of an air-gun inoculation may 
be considered an indication that the current disability may 
be associated with his service in light of the diagnosis of 
Hepatitis C while he was serving in the National Guard as the 
threshold for obtaining a medical examination and opinion is 
very low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Consequently, this claim must also be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).  Specifically, VA should seek to obtain a 
medical opinion as to the likelihood of the Veteran incurring 
Hepatitis C due to an in-service activity as opposed to his 
high-risk behaviors performed outside of the service.

Hearing Loss

On enlistment examination in March 1987, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
5
20
LEFT
5
0
0
5
5
20
	
On audiological evaluation in January 2002, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
5
10
75
75
LEFT
0
0
0
10
65
70

In September 2005, the Veteran stated that during his periods 
of active duty of training, he was exposed to noise from 
armored personnel carriers and tanks.  Unfortunately, the 
Veteran has not been provided an examination to determine 
whether his bilateral hearing loss was caused by or 
aggravated by service, and if so, whether it became worse 
beyond its natural progression as a result of service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine the nature and 
etiology of any right shoulder and cervical 
spine disability.  The claims folder must be 
made available to the examiner and all 
appropriate tests must be performed.  The 
examiner should render all appropriate 
diagnosis associated with the right shoulder 
and, for each diagnosis of the right 
shoulder, the examiner is to state whether 
it is at least as likely as not that the 
diagnosed disorder is related to the 
Veteran's cervical spine disorder.  If any 
diagnosed disorders of the right shoulder 
are not related to the Veteran's cervical 
spine, the examiner is to state whether it 
is at least as likely as not that the right 
shoulder disorder is attributable to a 
specific injury during a period of active 
duty for training.  All opinions expressed 
must be supported by complete rationale. 
	
2.  Provide the appropriate medical 
professional with the Veteran's claims file 
to review in order to render an opinion as to 
the likely etiology of his Hepatitis C, and 
specifically, whether it is at least as 
likely as not due to having received air gun 
inoculations.  All opinions expressed must be 
supported by complete rationale.  Should the 
examiner determine that a physical 
examination is required, schedule such an 
examination.

3.  Schedule the Veteran for an audiologic 
evaluation to determine the nature and 
etiology of any current hearing loss.  The 
examiner is to be provided with the claims 
folder and asked to perform all necessary 
testing.  The RO/AMC must identify all 
periods of active duty for training to the 
examiner prior to the examination.  The 
examiner is to diagnose any current hearing 
loss disability and state whether it is at 
least as likely as not that any such hearing 
loss began in service, was aggravated by 
service, or increased beyond the natural 
progression of the disease from 1987 as a 
result of noise exposure during active duty 
for training.  All opinions expressed must be 
supported by complete rationale.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


